Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Note: Final rejection of claims is withdrawn in light of applicant’s argument in response dated 12-15-20.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Fig. 3 of applicants drawing is reproduced here:

    PNG
    media_image1.png
    946
    1887
    media_image1.png
    Greyscale

It is not clear from this drawing or specification how recording of incoming and outgoing voice during phone conversation carried out and stored in a computer 21 as the computer is in the path of both of incoming voice and outgoing voice.  And also it is not clear how stored voice communication are 
Applicant’s published application (US2019/0245052A1) relevant to recording  of phone conversation in paragraph [0043] describes the following: [0043] In a preferred embodiment, a "record" function key is provided. The record function key may be depressed to record a VoIP conversation. In doing so, the acoustic signals are converted to a corresponding analog signal which in turn is converted to digital data through an analog-to-digital converter. Thereafter, the digital data corresponding to the recorded conversation can be compressed and stored in the computer memory or on disk. Alternately, the service provider may provide a storage warehouse for storing recordings of VoIP conversations, for example, within a memory device located at the control center 410. For a fee, the recorded VoIP conversations can be transmitted to the storage warehouse via the computer 21 or directly for later use. 
	This description is deficient to carry out recording both incoming voice and outgoing voice in a computer 21(fig. 3 of applicant drawing) while carrying out phone conversation and also retrieving stored voice communication from the computer 21 so that  user can hear retrieved communications at a handset speaker.

Other independent claims 14, 19, 21, 22 recites similar limitations which is not in the specification.
Paragraph [0043] of applicants published application US 2019/0245952A1 discloses the following: [0043] In a preferred embodiment, a "record" function key is provided. The record function key may be depressed to record a VoIP conversation. In doing so, the acoustic signals are converted to a corresponding analog signal which in turn is converted to digital data through an analog-to-digital converter. Thereafter, the digital data corresponding to the recorded conversation can be compressed and stored in the computer memory or on disk. Alternately, the service provider may provide a storage warehouse for storing recordings of VoIP conversations, for example, within a memory device located at the control center 410. For a fee, the recorded VoIP conversations can be transmitted to the storage warehouse via the computer 21 or directly for later use.
	This does not describe where the converter is located other than it is located somewhere.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US PAT: 6,246,489, filed 6-8-98) in view of Peterson et al. (US PAT: 6,728,546, hereinafter Peterson) and McDonald (US PAT: 6,335,753, filed 6-15-98).
Regarding claim 1, Park discloses: A system for facilitating controlling voice communications, the system comprising: a communications appliance (300, figs. 1, 4) configured for initiating recording the data communications including voice communications, wherein the voice communications includes voice communications; the voice communications including acoustic signals at the communications appliance converted to analog signals; the communications appliance comprising a converter configured to convert the voice communications from analog to digital voice data, the communications appliance initiating interfacing voice, and recording operations with a computer (reads on 200, figs. 1-2), the communications appliance is configured for facilitating displaying video (OPE 304, includes display); and wherein the communications appliance is further configured to facilitate storing the voice communications on a computer of 
Park differs from claims 1, in that he does not specifically disclose: communications includes voice-over-data communications; and further configured for connecting to a video camera for facilitating displaying video.
However, Peterson discloses: communications includes voice-over-data communications (fig. 4; col. 7 lines 34-50; col. 8, line 59-col. 9, line 23); and McDonald discloses: configured for connecting to a video camera for facilitating displaying video (fig. 3; abstract; col. 7 lines 28-36).
Thus, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park’s system to provide for the following: communications includes voice-over-data communications as this arrangement would facilitate to provide an economical choice for communications as shown by Peterson; and further configured for connecting to a video camera for facilitating displaying video as this arrangement would facilitate to provide enhanced user experience during communication as shown by McDonald.
Regarding claims 2, 4-5, Park further discloses the following: comprising a key configured for initiating recording of the voice communications when activated (step 402, fig. 5, col. 6 lines 41-43), wherein the voice communications can be stored on the computer, on another computer or on a removable storage device (reads on 200, figs. 1-2), wherein the communications appliance (300, figs. 1-4) includes at least one transceiver (308, fig. 3) for transmitting the voice communications.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Peterson and McDonald as applied to claim 1 above, and further in view of Sharma (US PAT: 5,546,395).
The combination differs from 3 in that it does not specifically disclose the following:  wherein at least one voice communication in digital format is compressed.
However, Sharman discloses the following: wherein at least one voice communication in digital format is compressed (abstract).
Thus, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park’s system to provide for the following: wherein at least one voice communication in digital format is compressed as this arrangement would facilitate data reduction for transmission or storage as taught by Sharma.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Peterson and McDonald as applied to claim 1 above, and further in view of Rauhala et al. (US PAT: 6,680,919; filed 2-4-2000, hereinafter Rauhala).
The combination differs from claim 6 in that it does not specifically disclose: wherein the communications appliance further has the capability of performing data communications including Internet access for viewing and downloading software via an IP or IP-based network.
However, Rahula discloses the following: wherein the communications appliance further has the capability of performing data communications including (fig. 1-3, col. 4 lines 25-29; col. 5 lines 1-4; claim 4, claim 16).
Thus, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify Schuster’s system to provide for the following: wherein the communications appliance further has the capability of performing data communications including Internet access for viewing and downloading software via an IP or IP-based network as this arrangement would facilitate to download desired information from internet as taught by Rahuala.
Claims 10-11, 14-18, 19, 21, 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Peterson and McDonald, Sharma and Rahula.
Regarding claim 14, Park discloses: A method comprising: establishing by a communications appliance (300, figs. 1,4), voice communications, wherein the voice communications comprise voice communications; converting, by the communications appliance, the voice communications from analog signals to digital data; transmitting by the communications appliance, the digital data to a computer (reads on 200, figs. 1-2); initiating, by the communications appliance recording the digital data including the voice communications on the computer (reads on 200, figs. 1-2); wherein the digital data including the voice communications are stored on a memory figs 1-8; col. 7 lines 37-56).
	Park differs from the claimed invention in that he does not specifically disclose: voice communications comprise voice-over-data communications, compressing, by the communications appliance, the digital data; facilitating, by the communications appliance, displaying video; and downloading, by the communications appliance, a software application via an IP or IP-based network.
	However, Peterson discloses voice communications comprise voice-over-data communications (fig. 4; col. 7 lines 34-50; col. 8, line 59-col. 9, line 23); Sharma discloses: compressing, by the communications appliance, the digital data (fig. 1-3, col. 4 lines 25-29; col. 5 lines 1-4; claim 4, claim 16).
Thus, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park’s system to provide for the following: voice communications comprise voice-over-data communications as this arrangement would facilitate to provide an economical choice for communications as shown by Peterson; compressing, by the communications appliance, the digital data as this arrangement would facilitate data reduction for transmission or storage as taught by Sharma; facilitating, by the communications appliance, displaying video; as this arrangement would facilitate to provide enhanced user experience during communication as shown by McDonald and downloading, by the communications appliance, a software application via an IP or IP-based network as this arrangement would facilitate to download desired information from internet as taught by Rahuala
	Regarding claims 15-17, Park further discloses: further comprising activating recording via a key (step 402, fig. 5, col. 6 lines 41-44), further comprising retrieving the stored digital data including the voice communications (step 500, fig. 7, col. 7 lines 60-63), wherein transmitting by the communications appliance comprises transmitting the digital data for recording via a transceiver (308, fig. 4, col. 6 line 21-25).
	Park differs from claim 18 in that he does not specifically disclose: wherein, for facilitating displaying video, the communications appliance is configured for connecting to a video camera for also facilitating displaying video.
	However, McDonald discloses the following: wherein, for facilitating displaying video, the communications appliance is configured for connecting to a video camera for also facilitating displaying video (fig. 3; abstract; col. 7 lines 28-36).
	Thus, it would have been obvious to one of ordinary skill in art at the time 
	Regarding claim 19, Park discloses: A method for recording voice communications during a voice communication call, comprising: establishing a voice communication call with a phone communications appliance (300, figs. 1, 4), wherein the voice communication call is an analog or digital communication call; converting, by the communications appliance, at least one voice communication from analog to digital format; initiating, by the communications appliance, recording the at least one voice communication, wherein the at least one voice communication is recorded during the voice communication call; facilitating, by the communications appliance, recording or storing of the at least one voice communication on a memory (figs 1-8; col. 7 lines 37-56).
	Park differs from the claimed invention in that it does not specifically disclose: facilitating, by the communications appliance, displaying video; facilitating, by the communications appliance, downloading a software application via an IP or IP-based network; performing, by the communications appliance, data communications including Internet access for viewing and interacting with Internet content, compressing, by the communications appliance, the digital at least one voice communication.
	However, McDonald discloses the following: facilitating, by the communications appliance, displaying video (fig. 4, col. 4 lines 28-36); Rahula discloses: facilitating, by the communications appliance, downloading a software application via an IP or IP-based network; performing, by the communications appliance, data communications including Internet access for viewing and interacting with Internet content (fig. 1-3, col. 4 lines 25-29; col. 5 lines 1-4; claim 4, claim 16); Sharma discloses: compressing, by the communications appliance, the digital at least one voice communication (abstract).
	Thus, it would have been obvious to one of ordinary skill in art at the time as this arrangement would facilitate to download desired information from internet as taught by Rahuala; performing, by the communications appliance, data communications including Internet access for viewing and interacting with Internet content, compressing, by the communications appliance, the digital at least one voice communication as this arrangement would facilitate data reduction for transmission or storage as taught by Sharma
	Regarding claim 21, Park discloses: A method comprising: establishing, by communications appliance (300, figs. 1, 4), voice communications including voice ; initiating recording, by the communications appliance, initiating storing, by the communications appliance, the data communications including the voice communications on a computer (reads on 200, figs. 1-2) or on a removable storage device; retrieving, by the communications appliance, the stored data communications including the voice communications (figs. 1-8; col. 7 lines 37-56; col. 9 lines 7-13).
	Park differs from the claimed invention in that he does not specifically disclose: voice communications including voice-over-data communications, compressing, by the communications appliance, the data communications including the voice-over-data communications, facilitating displaying video, by the communications appliance; wherein the communications appliance is configured to also be connected to a video camera for facilitating displaying video.
	However, Peterson discloses: voice communications including voice-over-data communications (fig. 4; col. 7 lines 34-50; col. 8, line 59-col. 9, line 23);  Shrama discloses: compressing, by the communications appliance, the data communications including the voice-over-data communications (abstract); McDonald discloses:  facilitating displaying video, by the communications appliance; wherein the communications appliance is configured to also be 
Thus, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park’s system to provide for the following: voice communications including voice-over-data communications as this arrangement would facilitate to provide an economical choice for communications as shown by Peterson; compressing, by the communications appliance, the data communications including the voice-over-data communications as this arrangement would facilitate data reduction for transmission or storage as taught by Sharma , facilitating displaying video, by the communications appliance; wherein the communications appliance is configured to also be connected to a video camera for facilitating displaying video as this arrangement would facilitate to provide enhanced user experience during communication as shown by McDonald.
Regarding claim 22, Park discloses: A communications appliance (300, FIGS. 1-4)configured to perform actions comprising: establishing voice communications including voice communications; initiating recording data communications including voice communications; initiating storing the data communications including the voice communications on a computer (reads on 200, figs. 1, 2) or a removable storage device; retrieving, the data communications including the voice communications (figs. 1-8; col. 7 lines 37-56; col. 9 lines 7-13).
Park differs from the claimed invention in that he does not specifically disclose: establishing voice communications including voice-over data communications, facilitating displaying video; and wherein the communications appliance is configured to also facilitate displaying video via a video camera connected to the communications appliance, wherein the communications appliance is configured to download a software application upgrade  
However, Peterson discloses: establishing voice communications including voice-over data communications (fig. 4; col. 7 lines 34-50; col. 8, line 59-col. 9, line 23); McDonald discloses: facilitating displaying video; and wherein the communications appliance is configured to also facilitate displaying video via a (fig. 1-3, col. 4 lines 25-29; col. 5 lines 1-4; claim 4, claim 16). 
Thus, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park’s system to provide for the following: voice communications comprise voice-over-data communications as this arrangement would facilitate to provide an economical choice for communications as shown by Peterson; facilitating displaying video; and wherein the communications appliance is configured to also facilitate displaying video via a video camera connected to the communications appliance as this arrangement would facilitate to provide enhanced user experience during communication as shown by McDonald , wherein the communications appliance is configured to download a software application upgrade as this arrangement would facilitate to download desired information from internet as taught by Rahuala
	Park differs from claim 8 in that he does not specifically disclose: wherein the data communications including the voice-over-data communications are compressed.
	However, Sharma discloses: wherein the data communications including the voice-over-data communications are compressed (abstract).
	Thus, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park’s system to provide for the following: wherein the data communications including the voice-over-data communications are compressed as this arrangement would facilitate data reduction for transmission or storage as taught by Sharma.
	Park differs from claim 9 in that he does not specifically disclose: wherein the communications appliance is configured to download a software application via an IP or IP-based network.
	However, Rahula discloses: wherein the communications appliance is configured to download a software application via an IP or IP-based network (fig. col. 4 lines 25-29; col. 5 lines 1-4; claim 4, claim 16).
	Thus, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park’s system to provide for the following: wherein the communications appliance is configured to download a software application via an IP or IP-based network as this arrangement would facilitate to download desired information from internet as taught by Rahuala.
	Regarding claim 10, 11, Park further discloses the following: wherein the communications appliance comprises a converter to convert acoustic signals from analog to digital format (col. 5 lines 59-64), wherein the communications appliance (300, figs. 1, 4) includes at least one transceiver (308, fig. 4) for transmitting the voice communications (col. 6 lines 21-25). 
	Park differs from claim 23 in that he does not specifically disclose: wherein the voice communications are analog voice communications, the actions further comprising processing voice communications including converting the analog voice communications to digital voice communications.
	However, Sharma discloses the following: wherein the voice communications are analog voice communications, the actions further comprising processing voice communications including converting the analog voice communications to digital voice communications (abstract).
	Thus, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park’s system to provide for the following: wherein the voice communications are analog voice communications, the actions further comprising processing voice communications including converting the analog voice communications to digital voice communications as this arrangement would facilitate digital communications over telephone lines as taught by Sharma.
Claims 13, 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Peterson and McDonald, Sharma and Rahula as s 14, 22 above, and further in view of Cox et al. (US PAT: 6,064,874, hereinafter Cox).
The combination differs from claims 13, 20 in that it does not specifically disclose: further comprising processing a fee for storing the recorded data communications.
However, Cox discloses the following: further comprising processing a fee for storing the recorded data communications (col. 10, line 66-col. 11, line 2).
Thus, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the combination to provide for the following: further comprising processing a fee for storing the recorded data communications as this arrangement would facilitate charging fee for a service as taught by Cox.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-11, 13-23 have been considered but are moot in view new rejection of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651